UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6534


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN MCCROREY, JR., a/k/a Big C,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:98-cr-01186-JFA-11)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin McCrorey, Jr., Appellant Pro Se.      Marshall Prince, II,
Jane   Barrett  Taylor,   Assistant   United   States  Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin McCrorey, Jr., appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in   sentence.      We     have   reviewed      the    record    and    find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. McCrorey, No. 0:98-cr-

01186-JFA-11     (D.S.C.   Mar.   7,   2012).         We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2